         Case 1:17-cr-00024-DSC Document 52 Filed 03/07/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   )
                                           )
              v.                           )       1:17cr00024
                                           )       Electronic Filing
JONATHAN SCOTT BOYNTON                     )



                                    ORDER OF COURT


       AND NOW, this 7th day of March, 2019, IT IS ORDERED that the sentencing hearing

previously set for 3/18/19 is RESCHEDULED to Monday, March 25, 2019, at 12:45 p.m. in

Courtroom C, United States Courthouse, Erie, PA. Defendant is required to be present.


                                                   s/David Stewart Cercone
                                                   David Stewart Cercone
                                                   Senior United States District Judge



cc:    Christian A. Trabold, AUSA
       Thomas Livingston, AFPD

       (Via CM/ECF Electronic Mail)
